DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2020 and 12/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kristan Wagner on 12/16/2021.
The application has been amended as follows: replace claims and [0001] and [0053] of the specification with the following.

This application is a divisional application of U.S. Application Serial No. 15/909,152, filed March 1, 2018 and entitled Lighting Relay Panel Features for Improved Safety and Reliability, which claims priority to U.S. provisional application no. 62/490,076 for “Protection circuit for AC-powered device” filed April 26, 2017, which is incorporated by reference herein in its entirety. The present application is related to U.S. serial no. 15/909,051 filed concurrently with US. Application Serial No. 15/909,152, which is incorporated by reference herein in its entirety. The present application is related to U.S. Application No. 16/722,058 filed on December 20, 2019 


[0053] In the lighting relay panel 500, the relay control boards 510 and 560 may each include either a board input interface, a board output interface, or both. For example, the relay 514

1.	(Currently amended) A relay control board comprising:
an arrangement of multiple relay connections, wherein each respective connection of the multiple relay connections has a respective position in the arrangement on the relay control board, and
a microcontroller, wherein the microcontroller is configured to:
receive an input voltage on an addressing input to the microcontroller;
determine, based on the input voltage, that the relay control board has a board position in a lighting control panel; 
receive, via a first connection of the multiple relay connections, an indication that a relay is connected to the first connection; 
generate an address associated with the relay, the address based on the respective position of the first connection and further based on the board position of the relay control board in the lighting control panel; 
generate an adjusted voltage based on the input voltage and an adjustment value, wherein the adjustment value indicates the board position of the relay control board in the lighting control panel; and
provide the adjusted voltage to an additional relay control board included in the lighting control panel. 

2. 	(Currently amended) The relay control board of claim 1, wherein the microcontroller is further configured to:
determine, based on the input voltage, that the board position of the relay control board is an initial board position in the lighting control panel[[;]], 


wherein the generated address is further based on the initial board position of the relay control board in the lighting control panel.

3.	(Currently amended) The relay control board of claim [[2]]1, wherein the adjustment value is one of: an incremental increase, an incremental decrease, , or a digital signal adjustment. 

4. 	(Currently amended) The relay control board of claim 1, wherein the microcontroller is further configured to:
determine, based on the input voltage, that [[an]]a second additional relay control board is included in the lighting control panel; and 
determine, based on the input voltage, that the second additional relay control board has an initial position in the lighting control panel, and the relay control board has a subsequent position in the lighting control panel,
wherein the generated address is further based on the subsequent position of the relay control board in the lighting control panel.

5.	(Currently amended) The relay control board of claim 1[[4]], wherein the microcontroller is further configured to:
determine that the input voltage is based on a combination of a reference voltage and an additional adjustment value[[; and]], 
wherein generating the is further based on the reference voltage 

6.	(Currently amended) The relay control board of claim 1[[5]], wherein the microcontroller is further configured to provide the adjusted voltage to the additional additional relay control board having a subsequent board position in the lighting control panel.

7. 	(Currently amended) The relay control board of claim 1[[6]], wherein the microcontroller is further configured to:
receive a loopback signal on a loopback input to the microcontroller; and
determine, based on the loopback signal, a quantity of relay control boards included in the lighting control panel.

8. 	(Currently amended) The relay control board of claim 1[[6]], wherein the microcontroller is further configured to:
receive a loopback signal on a loopback input to the microcontroller; and 
determine, based on the loopback signal, a configuration of relay control boards included in the lighting control panel.

9. 	(Original) The relay control board of claim 1, wherein the microcontroller is further configured to provide the generated address to a user interface device associated with the lighting control panel. 

10.	(Currently amended) A method of automatically determining an address on a relay control board, the method comprising:
receiving an input voltage on an addressing input to a microcontroller included in a relay control board,
determining, based on the input voltage, that the relay control board has a board position in a lighting control panel, 
receiving, via a first relay connection of the relay control board, an indication that a relay is connected to the first relay connection, 
generating an address associated with the relay, the address based on a respective position, on the relay control board, of the first relay connection and further based on the board position of the relay control board in the lighting control panel; 
generating an adjusted voltage based on the input voltage and an adjustment value, wherein the adjustment value indicates the board position of the relay control board in the lighting control panel; and
providing the adjusted voltage to an additional relay control board included in the lighting control panel.

11. 	(Currently amended) The method of claim 10, further comprising:
determining, based on the input voltage, that the board position of the relay control board is an initial board position in the lighting control panel[[;]], 


wherein the generated address is further based on the initial board position of the relay control board in the lighting control panel.

12.	(Currently amended) The method of claim [[11]]10, wherein the adjustment value is one of: an incremental increase, an incremental decrease, , or a digital signal adjustment. 

13. 	(Currently amended) The method of claim 10, further comprising:
determining, based on the input voltage, that [[an]]a second additional relay control board is included in the lighting control panel; and 
determining, based on the input voltage, that the second additional relay control board has an initial position in the lighting control panel, and the relay control board has a subsequent position in the lighting control panel,
wherein the generated address is further based on the subsequent position of the relay control board in the lighting control panel.

14.	(Currently amended) The method of claim 10[[13]], further comprising:
additional adjustment value[[; and]],  
wherein generating [[an]]the adjusted voltage is further based on the reference voltage 

15.	(Currently amended) The method of claim 10[[14]], further comprising providing the adjusted voltage to the additional relay control board included in the lighting control panel, the additional relay control board having a subsequent board position in the lighting control panel.

16. 	(Currently amended) The method of claim 10[[15]], further comprising:
receiving a loopback signal on a loopback input to the microcontroller; and
determining, based on the loopback signal, a quantity of relay control boards included in the lighting control panel.

17. 	(Currently amended) The method of claim 10[[15]], further comprising:
receiving a loopback signal on a loopback input to the microcontroller; and
determining, based on the loopback signal, a configuration of relay control boards included in the lighting control panel.

18. 	(Original) The method of claim 10, further comprising providing the generated address to a user interface device associated with the lighting control panel.

19.	(New) A relay control board comprising:
an arrangement of multiple relay connections, wherein each respective connection of the multiple relay connections has a respective position in the arrangement on the relay control board, and
a microcontroller, wherein the microcontroller is configured to:
receive an input voltage on an addressing input to the microcontroller;
determine, based on the input voltage, that (i) the relay control board has a board position in a lighting control panel and (ii) an additional relay control board has an initial 
generate respective addresses associated with each of the multiple relay connection positions, each respective address based on the respective position of the respective connection and further based on the board position of the relay control board in the lighting control panel. 

20. 	(New) The relay control board of claim 19, wherein the microcontroller is further configured to:
generate an adjusted voltage based on the input voltage and an adjustment value, wherein the adjustment value indicates the board position of the relay control board in the lighting control panel; and
provide the adjusted voltage to a second additional relay control board included in the lighting control panel.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Picco (‘650) and Andersen (‘641) are the closest prior art references found.  Picco discloses assigning addresses to relays attached onto the circuit board based on locations of the respective port/pin socket to which the relays are connected, and Andersen discloses the general arrangement of the relays, controller and light fixtures similar to the claimed invention.  However, both Picco and Andersen individually or in combination fails to disclose:
Generate an adjusted voltage based on the input voltage and an adjustment value; wherein the adjustment value indicates the board positions of the relay control board in the lighting control panel; and provide the adjusted voltage to an 
receive an input voltage on an addressing input to the microcontroller; determine, based on the input voltage, that (i) the relay control board has a board position in a lighting control panel and (ii) an additional relay control board has an initial position in the lighting control panel, wherein the board position of the relay control board is subsequent to the initial position of the additional relay control board; generate respective addresses associated with each of the multiple relay connection positions, each respective address based on the respective position of the respective connection and further based on the board position of the relay control board in the lighting control panel (claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KAM WAN MA/Examiner, Art Unit 2688